IN THE DISTRICT COURT OF APPEAL
                                       FIRST DISTRICT, STATE OF FLORIDA

GREGORY N. STORMS,                     NOT FINAL UNTIL TIME EXPIRES TO
                                       FILE MOTION FOR REHEARING AND
      Appellant,                       DISPOSITION THEREOF IF FILED

v.                                     CASE NO. 1D16-2719

GREEN TREE SERVICING, LLC,

     Appellee.
_____________________________/

Opinion filed April 3, 2017.

An appeal from the Circuit Court for Santa Rosa County.
John F. Simon, Jr., Judge.

Benjamin L. Alexander and Morgan Bottger of Liberis Law Firm, P.A., Pensacola,
for Appellant.

Michael T. Ruff of Timothy D. Padgett, P.A., Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

B.L. THOMAS, RAY, and KELSEY, JJ., CONCUR.